Citation Nr: 0721486	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation greater than 40 
percent for traumatic scoliosis of the lumbar and dorsal 
spine with sacralization (hereafter "back disability").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran has the maximum available disability 
evaluation under DC 5292.  

2.  The veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a higher rating for a back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a (2002 and 2006), 
Diagnostic Codes (DC) 5292 (2002), 5010, 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected back disability, currently 
evaluated by analogy as 40 percent disabling under DC 5010-
5292, traumatic arthritis and limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when 
limitation of motion is noncompensable, a 10 percent rating 
is warranted when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
This is the highest available disability rating under DC 5010 
without rating based on limitation of motion.  

The Board notes that there is no diagnosis of intervertebral 
disc syndrome to warrant application of DCs 5243 or 5293.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
February 2007 supplemental statement of the case (SSOC).  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
evaluated the veteran's back disability under DC 5292, 
limitation of motion of the lumbar spine.  38 U.S.C.A. 
§ 4.71a (2002).  A 40 percent evaluation is warranted when 
the limitation of motion is severe.  This is the highest 
available disability evaluation under DC 5292.  Therefore, 
the Board will consider the amended criteria, because they 
provide for a rating higher than 40 percent.  

Under the amended version of the rating criteria, the 
veteran's back disability would be rated under DC 5237, 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2006).  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  
  
The veteran underwent a VA spine examination in December 
2005.  The examiner did not review the veteran's claims 
folder in conjunction with the examination.  The veteran did 
not use assistive devices.  He complained of constant lower 
back pain, which radiated into both lower extremities.  He 
described a burning pain in the soles of his feet.  He 
reported increased paresthesia-type burning pain in both 
lower extremities when he walked more than a block.  The 
veteran denied incapacitating episodes and stated that he 
could perform his activities of daily living.  

The veteran had an MRI report from a private physician, which 
the examiner reviewed.  The MRI report showed that at L4-L5, 
the veteran had diffuse disc bulging as well as ligamentum 
flavum thickening and hypertrophic bone changes that were 
creating a "moderately severe" degree of spinal stenosis.  
The diagnostic impression from the MRI report stated in 
addition to spinal stenosis, the veteran had anterior 
displacement of the L4-S1 vertebral bodies representing 
spondylolisthesis.  

Upon examination, the veteran got in and out of a chair with 
minimal to moderate difficulty.  He walked with a slow, 
careful, but essentially normal gait.  There was a long, 
sweeping scoliotic curve involving primarily his dorsal and 
upper lumbar spine.  The curve was mild, apex right, with a 
slight elevation of the right shoulder.  There was no 
increased kyphosis of the dorsal spine.  There was almost no 
motion present in the dorsal spine.  There was loss of normal 
lumbar lordosis with a rather flattened back at that level.  
The veteran's lumbar spine extension was 10 degrees, his 
flexion was 60 degrees, his lateral bending was 20 degrees on 
each side.  He had no straight leg raising pain, no sciatic 
tension signs, and he performed the heel-toe walk reasonably 
well without weakness.  His reflexes were 2+ and symmetric at 
the knees, and absent in both ankles.  His motor and sensory 
function was within normal limits.  There was no increased 
limitation of motion due to pain, weakness, fatigability, or 
incoordination following repetitive motion.  The veteran was 
diagnosed with scoliosis of the thoracic spine and 
degenerative joint disease (DJD) of the lumbar spine.  

In August 2004, the veteran underwent a VA spine examination.  
The examiner reviewed the veteran's claims folder in 
conjunction with the examination.  The examiner noted that a 
July 2002 lumbar spine x-ray showed degenerative changes with 
a partial lumbarization of S1.  There was levoscoliosis of 
the lumbar spine and Grade I anterolisthesis of the L5 on S1, 
which was slightly degenerative in origin.  The veteran's 
vertebral body heights were well-maintained.  

The veteran reported that his back pain had become worse over 
the previous 5 to 6 years.  He stated that the pain was worse 
when walking, stooping, and lifting.  The veteran was 
independent in his activities of daily living.  He could not 
do yard work or drive a pickup truck.  He reported trying to 
walk as much as possible, and could walk 1/4 of a mile.  He had 
morning back stiffness that lasted all day, with occasional 
burning sensation in his feet.  He took codeine and Mobic for 
his pain.  He denied incapacitating episodes. 

Upon examination, the veteran could walk without assistive 
devices.  He did not appear to have discomfort while walking.  
He walked slowly, but steadily.  He had mild thoracolumbar 
scoliosis directed to the left and mild loss of lumbar 
lordosis.  There was no spinal tenderness.  The veteran's 
lumbar flexion was 60 degrees.  His extension was 10 degrees.  
His lateral binding was 20 degrees in each direction, as was 
his rotation.  He appeared to have some mild low back 
discomfort when performing the straight leg raise.  He had no 
sciatica.  His ankle jerk was absent bilaterally.  The 
examiner provided a diagnosis of spondylolisthesis and mild 
degenerative disease pf the lumbar spine, providing evidence 
against this claim as it fails to indicate a basis to assign 
a higher evaluation.   

A November 2005 record from Dr. R. M., a private physician, 
stated that the veteran's range of motion was "50 to 75 
[percent] of normal," and that the veteran went off Mobic 
due to dizzy spells, and replaced it with baby aspirin.  A 
May 2004 record from Dr. R. M. showed x-ray results of severe 
degenerative changes with sacralization in the transverse 
process of L5 on the right and severe arthritic change 
throughout the lumbar spine.  The veteran was advised to 
avoid heavy lifting, bending, and stooping.  A June 2003 
record from Dr. R. M. described the veteran's spine motion as 
"slow but functional."  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight, and that they provide 
evidence against the veteran's claim because they do not show 
that he has unfavorable ankylosis of the entire thoracolumbar 
spine.  The veteran's forward flexion was 60 degrees, which 
does not meet the requirement for a 40 percent evaluation 
under the amended criteria, let alone a higher evaluation.  
It is clear that the veteran's problems with pain were taken 
into consideration when the evaluation of 40 percent was 
granted. 

Considering the amended criteria, the Board finds that the 
evidence cited above does not support a higher evaluation.  
There is no other evidence of record to show that the veteran 
has unfavorable ankylosis of his thoracolumbar spine.  
Therefore, considering the evidence of record, the Board 
finds that the overall disability picture does not more 
nearly approximate the criteria for a 50 percent evaluation 
under DC 5237, even when considering pain on motion.  
38 C.F.R. § 4.7.  

The assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disorder is unusual or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed above.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for a back disability.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The June 2002 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the November 2005 VCAA follow-up letter did 
make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
June 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for a back disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


